Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered. 
Response to Amendment
The amendment filed 12/07/2020 has been entered. Claims 1, 2, 5, 10 and 15 have been amended. Claim 9 has been canceled. Claims 1-8, 10-20 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note
In the Remarks and the Claims filed 12/07/2020, Claim 14 has been noted that it is amended but there is not an amendment in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 20170003960 A1 hereinafter “Subramanian”) in view of Wood et al. (US 20040210771 A1 hereinafter “Wood”, IDS listed).
Regarding claim 1, (Currently Amended) Subramanian discloses a non-transitory computer readable medium having program instructions stored therein that are capable of causing a computing system to implement operations comprising (FIG. 1): 
maintaining a software development platform that hosts applications provided by a plurality of developers, wherein the maintaining includes presenting an interface for receiving program instructions of an application provided by a developer (¶0007, A cloud service enables software developers to deploy user applications to run within the cloud environment; ¶0026-0027, a Java cloud service 200 (including Platform as a Service (PaaS) 160, Software as a Service (SaaS) 170 etc., see FIG. 1) that enables the creation of Java service instances which can be delivered as service layers for use by consumers (i.e., developer); ¶0035, a software development environment 244 [“interface”] can be used, by a software developer or other user 240, to develop 242 a software application generally referred to herein as a user application 246); 
providing, by the software development platform, an exception handler distinct from the developer-provided program instructions, wherein the exception handler is executable to process a particular type of exception that causes an authentication of users of applications running on the ¶0055, The authentication information provided by the user at the application level is tunneled to the notification service, which uses it for authenticating the user and for quota management; Generated Glue Code, ¶0069, if (auth == null) {throw new Exception(“Authenticator is not set.”);}); … if (passAuth == null) {throw new Exception(“PasswordAuthentication is not set.”);} … this.userName = passAuth.getUserName( ); this.password = passAuth.getPassword( ); } catch (Exception e) { throw new MessagingException(“Unable to connect:”, e);}) 
receiving, at the exception handler, an indication of the particular type of exception thrown by a program instruction included in the application by the developer (¶0068-0069, following glue code is also generated to handle the call in oracle. Generated Glue Code, if (auth == null) {throw new Exception(“Authenticator is not set.”);}); … if (passAuth == null) {throw new Exception(“PasswordAuthentication is not set.”);} … this.userName = passAuth.getUserName( ); this.password = passAuth.getPassword( ); } catch (Exception e) { throw new MessagingException(“Unable to connect:”, e);}); 
However, Subramanian does not discloses “in response to receiving the indication of the particular type of exception: issuing, by the exception handler to a web browser interacting with the application, a request that the web browser redirect to an authentication server configured to perform an authentication of a user of the application; receiving, from the authentication server, a result of the performed authentication; and returning the result to the application.”
In a same field of endeavor, Wood discloses the computing system, wherein in response to receiving the indication of the particular type of exception (FIG. 1 and FIG. 3): 
issuing, by the exception handler to a web browser interacting with the application, a request that the web browser redirect to an authentication server configured to perform an authentication of a user of the application (¶0075, If an exception is thrown due to insufficient authorization based on required trust level, a login credential gathering process is initiated (See ¶0073-0074 details for authorization service 313); FIG. 1 steps 3-11 and ¶0047, gatekeeper/entry handler component 110 [“exception handler”] interacts (3, 4) with authorization component 140 to determine whether the requested access is authorized; ¶0050, Parameters such as required trust level, requested URL and credential passing method can be encoded in the redirect URL and supplied (6) by browser 170 to login component 120 [“redirect to an authentication server”]; ¶0052, Browser 170 sends (6) login component 120 a new access request using the URL specified in the redirect from gatekeeper/entry handler component 110 [“exception handler”]); 
receiving, from the authentication server, a result of the performed authentication (¶0054, login component 120 [“authentication server”] supplies (9) information to browser 170 to allow the user to select from the suitable authentication schemes and to provide an associated login credential); and 
returning the result to the application (¶0058, Gatekeeper/entry handler component 110 proxies the requested access (20, 21) to information resource 191 [“result to the application”] and streams (22) results back to login component 120. Login component 120, in turn, streams (23) results back to browser 170).  
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Subramanian with the teachings of Wood to include a response to receiving the indication of the particular type of exception: issuing, by the exception handler to a web browser interacting with the application, a request that the web browser redirect to an authentication server configured to perform an authentication of a user of the application. One of ordinary skill in the art would have been motivated to make this modification because subsequent access requests [or ] are identified as part of a session and authorization may be quickly confirmed without unnecessary re-authentication (¶0075).

Regarding claim 2, (Currently Amended) The combination of Subramanian and Wood discloses the computer readable medium of claim 1, wherein the operations comprise: in response to the authentication, causing the web browser to return to the application by instructing the web browser to replay a request that caused the indication of the particular type of exception to be thrown (Wood: 0061, the access request is proxied (20) and results (21) [“indication of the particular type of exception”] are streamed directly (23A) back to browser 170. In some configurations, gatekeeper/entry handler component 110 supplies an updated session token [“replay a request”] using a set cookie directive encoded with the results streamed (23A) [“indication of the particular type of exception”] back to browser 170).

Regarding claim 3, (Original) The combination of Subramanian and Wood discloses the computer readable medium of claim 2, wherein the issuing includes: providing, to the web browser, a uniform resource locator (URL) that includes information usable to replay the request that caused the indication of the particular type of exception to be thrown (Wood: ¶0042, browser 170 requests access to one or more of enterprise applications and/or resources 190 (e.g., information resource 191) by presenting an URL to gatekeeper/entry handler component 110, which acts as a point of entry for client entities requesting access to applications and/or resources controlled by the security architecture).

Regarding claim 4, (Original) The combination of Subramanian and Wood discloses the computer readable medium of claim 2, wherein the issuing includes: storing, in a database, information Subramanian: ¶0027, the IaaS layer can include a shared database hardware, e.g., an Exadata machine; ¶0069, following glue code is also generated to handle the call in oracle. Generated Glue Code, if (auth == null) {throw new Exception(“Authenticator is not set.”);});).

Regarding claim 7, (Original) The combination of Subramanian and Wood discloses the computer readable medium of claim 6, wherein the issued request includes a hypertext transfer protocol (HTTP) redirection status code (Wood: ¶0031, As used herein a session may span multiple information access protocols (e.g., HTTP, FTP, telnet, etc.); ¶0052, Browser 170 sends (6) login component 120 a new access request using the URL specified in the redirect from gatekeeper/entry handler component 110).

Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 20040210771 A1 hereinafter “Wood”, IDS listed) in view of Subramanian et al. (US 20170003960 A1 hereinafter “Subramanian”).
Regarding claim 10, (Currently Amended) Wood discloses a non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computing system to implement an application performing operations comprising (FIG. 1 and FIG. 3): 
presenting a user interface of the application to a web browser of a client device (FIG. 1 and ¶0071, User 301 interacts with browser 302 to place an order with order management service 312); 
determining that the web browser has requested a function of the application that warrants a user authentication (¶0074, If the signed session credentials indicate that the requesting entity, e.g., browser 302 on behalf of user 301, is sufficiently authorized to access order management service 312, a CreateOrder request is passed to order management service 312 based on the correspondence of session credentials with trust level requirements); 
wherein the particular type of exception is thrown by a program instruction included in the application by a developer and causes the platform-provided exception handler to redirect the web browser to an authentication server configured to perform the user authentication (¶0075, If an exception is thrown due to insufficient authorization based on the trust level [“particular type of exception is thrown”], a login credential gathering process is initiated; FIG. 1 steps (3)-(9), (23) and ¶0047, gatekeeper/entry handler component 110 [“exception handler”] interacts (3, 4) with authorization component 140 to determine whether the requested access is authorized; ¶0050, Parameters such as required trust level, requested URL and credential passing method can be encoded in the redirect URL and supplied (6) by browser 170 to login component 120 [“redirect the web browser to an authentication server” ]; ¶0052, Browser 170 sends (6) login component 120 a new access request using the URL specified in the redirect from gatekeeper/entry handler component 110 [“exception handler”]; clm. 21, a computer program product encoding instructions executable by a computer to perform the authenticating to first and second authentication levels [“program instruction included in the application by a developer”]); and 
based on a result of the performed authentication (¶0054, login component 120 supplies (9) information to browser 170 to allow the user to select from the suitable authentication schemes), authorizing performance of the requested function (¶0058, Login component 120, in turn, streams (23) results back to browser 170).  
However, Wood does not disclose “throwing a particular type of exception that is handled by an exception handler provided by a software development platform operable to hosts applications provided by a plurality of developers.”
¶0068-0069, following glue code is also generated to handle the call in oracle. Generated Glue Code, if (auth == null) {throw new Exception(“Authenticator is not set.”);}); … if (passAuth == null) {throw new Exception(“PasswordAuthentication is not set.”);} … this.userName = passAuth.getUserName( ); this.password = passAuth.getPassword( ); } catch (Exception e) { throw new MessagingException(“Unable to connect:”, e);}).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Wood with the teachings of Subramanian to include throwing a particular type of exception that is handled by an exception handler provided by a software development platform operable to hosts applications provided by a plurality of developers. One of ordinary skill in the art would have been motivated to make this modification because this feature uses internal services which need authentication, some specific actions are required from the user (e.g., customer or developer) before using the feature (¶0057).

Regarding claim 14, (Currently Amended) The combination of Wood and Subramanian discloses the computer readable medium of claim 10, wherein the program instructions include program instructions of the exception handler (Wood: clm. 21, a computer program product encoding instructions executable by a computer to perform the authenticating to first and second authentication levels; ¶0075, If an exception is thrown due to insufficient authorization, a login credential gathering process is initiated; Subramanian: ¶0069, following glue code is also generated to handle the call in oracle. Generated Glue Code, if (auth == null) {throw new Exception(“Authenticator is not set.”);});).

Regarding claim 15, (Currently Amended) Wood discloses a method, comprising:
receiving, by the computing system, a request from a web browser to authenticate a user of the application (¶0042, browser 170 requests access to one or more of enterprise applications and/or resources 190), 
wherein the request is issued by the web browser in response to a program instruction included by the developer in the application throwing a particular type of exception that causes an exception handler provided by the platform to redirect the web browser to the computing system for authentication of the user (¶0075, If an exception is thrown due to insufficient authorization based on required trust level, a login credential gathering process is initiated [Examiner asserts that it is analogous to “response to a program instruction included by the developer in the application” because a computer program product encoding instructions executable by a developer to perform the authentication, See clm. 21]; FIG. 1 steps 3-11 and ¶0047, gatekeeper/entry handler component 110 [“exception handler”] interacts (3, 4) with authorization component 140 to determine whether the requested access is authorized; ¶0050, Parameters such as required trust level, requested URL and credential passing method can be encoded in the redirect URL and supplied (6) by browser 170 to login component 120 [“redirect to an authentication server” ]; ¶0052, Browser 170 sends (6) login component 120 a new access request using the URL specified in the redirect from gatekeeper/entry handler component 110 [“exception handler”]); 
in response to the request, serving, by the computing system, an authentication page to the web browser (¶0054, login component 120 supplies (9) information to browser 170 to allow the user to select from the suitable authentication schemes and to provide an associated login credential); 
performing, by the computing system, the authentication of the user based on an input received via the authentication page (¶0033, a client application, e.g., a browser 170 operated by a user, interacts with the security architecture via a gatekeeper and entry handler component 110 and a login component 120); and 
redirecting, by the computing system, the web browser to the application (¶0058-0059, Login component 120, in turn, streams (23) results back to browser 170. In response, browser 170 stores the cookie using a tag (typically a filename encoding). Browser 170 supplies the cookie (and the session token) with subsequent access requests based on a correspondence between the tag and the requested resource).
However, Wood does not disclose “presenting, by a computing system, a software development platform that hosts applications provided by a plurality of developers, wherein the platform includes an interface for receiving program instructions of an application provided by a developer.” 
In a same field of endeavor, Subramanian discloses the method, wherein presenting, by a computing system, a software development platform that hosts applications provided by a plurality of developers, wherein the platform includes an interface for receiving program instructions of an application provided by a developer (¶0007, A cloud service enables software developers to deploy user applications to run within the cloud environment; ¶0026-0027, a Java cloud service 200 (including Platform as a Service (PaaS) 160, Software as a Service (SaaS) 170 etc., see FIG. 1) that enables the creation of Java service instances which can be delivered as service layers for use by consumers (i.e., developer); ¶0035, a software development environment 244 [“interface”] can be used, by a software developer or other user 240, to develop 242 a software application generally referred to herein as a user application 246); 
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Wood with the teachings of Subramanian to include a software development platform that hosts applications provided by a plurality of developers, wherein the platform includes an interface for receiving program instructions of an application provided by a  the features provide a benefit in that the software developer does not need to make any code changes to their user application in their own runtime environment. Instead, a bytecode translation can be automatically performed upon application deployment, which is transparent from the developer's perspective (¶0019).

Regarding claim 16, (Previously Presented) The combination of Wood and Subramanian discloses the method of claim 15, wherein the redirecting of the web browser to the application includes: providing, to the web browser, information usable by the web browser to replay a request to the application that caused the particular type of exception to be thrown (Wood: 0061, the access request is proxied (20) and results (21) [“indication of the particular type of exception”] are streamed directly (23A) back to browser 170 [“replay a request”]. In some configurations, gatekeeper/entry handler component 110 supplies an updated session token [“replay a request”] using a set cookie directive encoded with the results streamed (23A) [“indication of the particular type of exception”] back to browser 170).

Regarding claim 17, (Original) The combination of Wood and Subramanian discloses the method of claim 16, further comprising: determining, by the computing system, the information to provide to the web browser based on a value included in a uniform resource locator (URL) within the received request to authenticate (Wood: ¶0042, browser 170 requests access to one or more of enterprise applications and/or resources 190 (e.g., information resource 191) by presenting an URL to gatekeeper/entry handler component 110, which acts as a point of entry for client entities requesting access to applications and/or resources controlled by the security architecture).

Regarding claim 18, (Original) The combination of Wood and Subramanian discloses the method of claim 17, wherein the replayed request is a hypertext transfer protocol (HTTP) post request that includes one or more parameters corresponding to the provided information (Wood: ¶0031, As used herein a session may span multiple information access protocols (e.g., HTTP, FTP, telnet, etc.); ¶0052, Browser 170 sends (6) login component 120 a new access request using the URL specified in the redirect from gatekeeper/entry handler component 110).

Regarding claim 19, (Original) The combination of Wood and Subramanian discloses the method of claim 18, wherein the value is usable to obtain the one or more parameters from a database (Subramanian: ¶0027, the IaaS layer can include a shared database hardware, e.g., an Exadata machine).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 20170003960 A1 hereinafter “Subramanian”) in view of Wood et al. (US 20040210771 A1 hereinafter “Wood”, IDS listed) as applied to claim 1 above, and further in view of Gallagjer et al. (US 20120144374 A1 hereinafter “Gallagjer”, IDS listed).
Regarding claim 5, (Currently Amended) The combination of Subramanian and Wood teaches all elements of the current invention as stated in claim 1 above. As noted previously, Wood discloses “returning the result (via web browser) to the application” (¶0054-0056). However, it does not explicitly discloses “determining where to cause the web browser to return in the application by analyzing a stack trace received with the indication of the particular type of exception, wherein the stack trace identifies a name of an application function that threw the particular type of exception.”
In a same field of endeavor Gallagjer discloses the computer readable medium of claim 2, wherein the operations comprise: determining where to cause the web browser to return in the ¶0028, A stack trace dump may be performed in response to the throwing of an exception, for gathering information that may indicate the cause the of the exception; ¶0067, The information gathered may include: all request parameters (POST/GET, Request Headers etc.) [“a name of an application function”]).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by the combination of Subramanian and Wood with the teachings of Gallagjer to include determining where to cause the web browser to return in the application by analyzing a stack trace received with the indication of the particular type of exception, wherein the stack trace identifies a name of an application function that threw the particular type of exception. One of ordinary skill in the art would have been motivated to make this modification because during the stack trace dump, the state of the working memory of the system at a specific time may be recorded (¶0028). Additional information may add to the stack trace to help with the analysis process (¶0066).

Regarding claim 6, (Original) The combination of Subramanian and Wood may not explicitly teach, but Gallagjer, which is a same field of endeavor, discloses the computer readable medium of claim 1, wherein the operations comprise: analyzing a stack trace received with the indication of the particular type of exception, wherein the stack trace identifies a name of an application function that threw the particular type of exception (¶0028, A stack trace dump may be performed in response to the throwing of an exception, for gathering information that may indicate the cause the of the exception; ¶0067, The information gathered may include: all request parameters (POST/GET, Request Headers etc.) [“a name of an application function”]).
 during the stack trace dump, the state of the working memory of the system at a specific time may be recorded (¶0028). A user may be notified of the software exception and provided with information from the gathering task along with the stacktrace through “stack trace dump” (¶0068).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 20170003960 A1 hereinafter “Subramanian”) in view of Wood et al. (US 20040210771 A1 hereinafter “Wood”, IDS listed) as applied to claim 1 above, and further in view of Grajek et al. (US 20140082715 A1 hereinafter “Grajek”).
Regarding claim 8, (Original) The combination of Subramanian and Wood may not explicitly teach, but Grajek, which is a same field of endeavor, discloses the computer readable medium of claim 1, wherein the authentication is a two-factor authentication (¶0028, The persistent token [“first factor”] may contain, among other data, the user's identity, an identifier of the enterprise affiliated with the user, the delivery time of the credential, and the credential's expiration time; ¶0029, Another identity token [“second factor”] is a client app identity sent to the client app, which may be an encrypted or unencrypted URL string and/or a browser header (including a cookie or encrypted cookie) or other data that identifies the user).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by the combination of Subramanian and Wood with the teachings of Grajek to include the authentication is a two-factor authentication. One of ordinary skill in the art would  the additional or alternative authentication mechanisms [or “two-factor authentication”] can be employed by the authentication appliance to enhance security (¶0061). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 20040210771 A1 hereinafter “Wood”, IDS listed) in view of Subramanian et al. (US 20170003960 A1 hereinafter “Subramanian”) as applied to claim 10 above, and further in view of Gallagjer et al. (US 20120144374 A1 hereinafter “Gallagjer”, IDS listed).
Regarding claim 11, (Original) The combination of Wood and Subramanian teaches all elements of the current invention as stated in claim 15 above. As noted previously, Wood discloses “redirecting, by the computing system, the web browser to the application” (¶0058-0059). However, it does not explicitly discloses “providing, to the exception handler, a stack trace identifying a call stack usable by the exception handler to determining whether redirection of the web browser is warranted.”
Gallagjer, which is a same field of endeavor, discloses the computer readable medium of claim 10, wherein the operations comprise: providing, to the exception handler, a stack trace identifying a call stack usable by the exception handler to determining whether redirection of the web browser is warranted (¶0028, A stack trace dump may be performed in response to the throwing of an exception, for gathering information that may indicate the cause the of the exception).
 At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by the combination of Wood and Subramanian with the teachings of Gallagjer to include providing, to the exception handler, a stack trace identifying a call stack usable by the exception handler to determining whether redirection of the web browser is warranted. One of ordinary skill in the art would have been motivated to make this modification because during the stack trace dump, the state of the working memory of the system at a specific time may be recorded (¶0028). A user may be notified of the software exception and provided with information from the gathering task along with the stacktrace through “stack trace dump” (¶0068).

Regarding claim 12, (Original) The combination of Wood and Subramanian may not explicitly teach, but Gallagjer, which is a same field of endeavor, discloses the computer readable medium of claim 10, wherein the operations comprise: providing, to the exception handler, a stack trace identifying a name of the requested function usable by the exception handler to cause the web browser to resubmit a request for the function (¶0028, A stack trace dump may be performed in response to the throwing of an exception, for gathering information that may indicate the cause the of the exception; ¶0067, The information gathered may include: all request parameters (POST/GET, Request Headers etc.) [“name of the requested function”]).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by the combination of Wood and Subramanian with the teachings of Gallagjer to include providing, to the exception handler, a stack trace identifying a name of the requested function usable by the exception handler to cause the web browser to resubmit a request for the function. One of ordinary skill in the art would have been motivated to make this modification because during the stack trace dump, the state of the working memory of the system at a specific time may be recorded (¶0028). A user may be notified of the software exception and provided with information from the gathering task along with the stacktrace through “stack trace dump” (¶0068). 


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 20040210771 A1 hereinafter “Wood”, IDS listed) in view of Subramanian et al. (US 20170003960 A1  as applied to claim 15 above, and further in view of Grajek et al. (US 20140082715 A1 hereinafter “Grajek”).
Regarding claim 13, (Original) The combination of Wood and Subramanian may not explicitly teach, but Grajek, which is a same field of endeavor, discloses the computer readable medium of claim 10, wherein the user authentication is based on two or more factors (¶0028, The persistent token [“first factor”] may contain, among other data, the user's identity, an identifier of the enterprise affiliated with the user, the delivery time of the credential, and the credential's expiration time; ¶0029, Another identity token [“second factor”] is a client app identity sent to the client app, which may be an encrypted or unencrypted URL string and/or a browser header (including a cookie or encrypted cookie) or other data that identifies the user).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by the combination of Wood and Subramanian with the teachings of Grajek to include the authentication is a two-factor authentication. One of ordinary skill in the art would have been motivated to make this modification because the additional or alternative authentication mechanisms [or “two-factor authentication”] can be employed by the authentication appliance to enhance security (¶0061).

Regarding claim 20, (Original) it is a method claim that corresponds to claim 13. Therefore, it is rejected for at least the same reasons as the computer readable medium of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
System and method for dynamic exception handling Srivastava et al. (US 20040117803 A1): FIG. 2 and ¶0033, The External Exception Handlers are stored in a repository external to the application along with their specifications. The Exception Handling Specifications (EHS) are communicated to the modules (2.1) before/while an application is executed. While execution of the application module if an exception is raised (2.2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493


/CHAU LE/Primary Examiner, Art Unit 2493